REASONS FOR ALLOWANCE
Claims 1-24 and 27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a system, including: “initiate combustion in the cylinder via the first spark gap of the series gap igniter by actuating the series gap igniter using a first actuation timing calibration in response to both of an engine load being greater than a threshold engine load and an engine temperature being greater than a threshold engine temperature; and initiate combustion in the cylinder via the second spark gap of the series gap igniter using a second actuation timing calibration in response to at least one of the engine load not being greater than the threshold engine load and the engine temperature not being greater than the threshold engine temperature,” in combination with the remaining limitations of the claim.
With respect to independent claim 8, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a system, including: “in response to both of a load of the engine being greater than a threshold load and a temperature of the engine being greater than a threshold temperature, operate the engine with cylinder settings calibrated for providing ignition via the first spark gap of the series gap igniter; and in response to at least one of the load of the engine not being greater than the threshold load and the temperature of the engine not being greater than the threshold temperature, operate the engine with the cylinder settings calibrated for providing ignition via the second spark gap of the series gap igniter,” in combination with the remaining limitations of the claim.
With respect to independent claim 13, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “differently adjusting a timing of actuating the series gap igniter based on whether the pre-chamber ignition mode is indicated or the cylinder spark ignition mode is indicated,” in combination with the remaining limitations of the claim.
With respect to independent claim 21, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “selecting the first ignition mode at a first time in response to operating with the engine load greater than a threshold engine load and the engine temperature greater than a threshold engine temperature at the first time; selecting the second ignition mode at a second time in response to operating with the engine load greater than the threshold engine load and the engine temperature not greater than the threshold engine temperature at the second time,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747